NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 23 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    21-10238

                Plaintiff-Appellee,             D.C. No. 1:20-cr-00010-JMS-1

 v.
                                                MEMORANDUM*
KELAUKILA ESTABILIO,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Hawaii
                  J. Michael Seabright, District Judge, Presiding

                            Submitted March 16, 2022**

Before:      SILVERMAN, MILLER, and BUMATAY, Circuit Judges

      Kelaukila Estabilio appeals from the district court’s judgment and challenges

the 54-month sentence imposed on remand following her guilty-plea conviction for

wire fraud in violation of 18 U.S.C. § 1343. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Estabilio contends that the district court failed to explain why it rejected her

argument that an above-Guidelines sentence would create an unwarranted

sentencing disparity with other similarly situated defendants. This argument is not

supported by the record, which shows that the court explicitly addressed why the

facts of this case are unique and explained at length why an upward variance was

justified. The court was not required to say more. See United States v. Carty, 520

F.3d 984, 992 (9th Cir. 2008) (en banc).

      Estabilio also argues that her sentence is substantively unreasonable. Under

the totality of the circumstances, the district court did not abuse its discretion by

imposing the above-Guidelines sentence. See Gall v. United States, 552 U.S. 38,

51 (2007). Contrary to Estabilio’s arguments, the court was not required to accord

more weight to her post-sentencing rehabilitation, or less weight to the fact that the

true victims of Estabilio’s fraud were the at-risk children served by her employer.

See United States v. Gutierrez-Sanchez, 587 F.3d 904, 908 (9th Cir. 2009) (“The

weight to be given the various factors in a particular case is for the discretion of the

district court.”). Moreover, the court’s remarks at sentencing do not at all resemble

the kind of “undisciplined and unjudicial surrender to hot blood” that has

previously justified a vacatur and remand by this court. United States v. Duhart,

496 F.2d 941, 946 (9th Cir. 1974).

      AFFIRMED.


                                           2                                     21-10238